DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/06/22 has been entered.

Claim Objections
Claim 6 is objected to because of the following informalities:  In Line 2, the limitation --configured to be-- should be added before the word “attached”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities and should be amended as follows: “10. (Previously presented) The system of claim 1, wherein the medical device plate is in contact with a plurality of interbody spacers simultaneously and configured to attach 
It is noted that Claims 21-26, as filed 09/06/22, are labeled as “Currently amended”; however, Claims 21-26 should be considered and labeled as “New” since the claims previously filed in the after final amendment on 08/05/22 were not entered. Thus, Claims 21-26 in Line 1 are each being interpreted as reading “(New) The system/method of claim…”. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-12 & 14-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 at Line 6-7 recites the limitation “wherein the shaft is rigid along substantially its entire length,” which seeks to introduce new matter as the specification does not disclose this limitation, nor the word “rigid”, nor any material from which the shaft or insertion member is made from. Appropriate correction is required. 
Claim 1 at Line 16-17 recites the limitation “the medical device plate is configured to slide over the shaft of the insertion member from the distal end toward the proximal end” which seeks to introduce new matter as the specification does not disclose this limitation, nor the words “distal end” and “proximal end”, and does not define anywhere which direction is considered distal and proximal, or show in the drawings that the plate is slid from the distal to the proximal end. Furthermore, Fig. 7 shows the method steps, and states that the spacer is inserted into the spinal column, then the insertion member is connected to the spacer, and then the device plate is slid along the insertion member to position the device plate over the spacer. Thus it appears that the device place would be slid in the opposite direction, from the proximal end to the distal end, in order to be used as disclosed in the method since the distal end of the insertion member would have already been attached to the spacer prior to sliding the device plate along the insertion member. Appropriate correction is required.
Claim 11 at Line 7 recites the limitation “wherein the shaft is rigid along substantially its entire length,” which seeks to introduce new matter as the specification does not disclose this limitation, nor the word “rigid”, nor any material from which the shaft or insertion member is made from. Appropriate correction is required. 
Claim 11 at Lines 13-15 recites the limitation “sliding a medical device plate along the shaft of the insertion member from the distal end toward the proximal end to position the medical device plate over the interbody spacer” which seeks to introduce new matter as the specification does not disclose this limitation, nor the words “distal end” and “proximal end”, and does not define anywhere which direction is considered distal and proximal, or show in the drawings that the plate is slid from the distal to the proximal end. Furthermore, Fig. 7 shows the method steps, and states that the spacer is inserted into the spinal column, then the insertion member is connected to the spacer, and then the device plate is slid along the insertion member to position the device plate over the spacer. Thus it appears that the device place would be slid in the opposite direction, from the proximal end to the distal end, in order to be used as disclosed in the method since the distal end of the insertion member would have already been attached to the spacer prior to sliding the device plate along the insertion member. Appropriate correction is required.
Claim 20 at Lines 6-7 recites the limitation “wherein the shaft is rigid along substantially its entire length,” which seeks to introduce new matter as the specification does not disclose this limitation, nor the word “rigid”, nor any material from which the shaft or insertion member is made from. Appropriate correction is required.
Claim 20 at Lines 16-17 recites the limitation “the medical device plate is configured to slide over the shaft of the insertion member from the distal end toward the proximal end” which seeks to introduce new matter as the specification does not disclose this limitation, nor the words “distal end” and “proximal end”, and does not define anywhere which direction is considered distal and proximal, or show in the drawings that the plate is slid from the distal to the proximal end. Furthermore, Fig. 7 shows the method steps, and states that the spacer is inserted into the spinal column, then the insertion member is connected to the spacer, and then the device plate is slid along the insertion member to position the device plate over the spacer. Thus it appears that the device place would be slid in the opposite direction, from the proximal end to the distal end, in order to be used as disclosed in the method since the distal end of the insertion member would have already been attached to the spacer prior to sliding the device plate along the insertion member. Appropriate correction is required.
Claim 27 at Line 16-17 recites the limitation “the medical device plate is configured to slide over the shaft of the insertion member from the distal end toward the proximal end” which seeks to introduce new matter as the specification does not disclose this limitation, nor the words “distal end” and “proximal end”, and does not define anywhere which direction is considered distal and proximal, or show in the drawings that the plate is slid from the distal to the proximal end. Furthermore, Fig. 7 shows the method steps, and states that the spacer is inserted into the spinal column, then the insertion member is connected to the spacer, and then the device plate is slid along the insertion member to position the device plate over the spacer. Thus it appears that the device place would be slid in the opposite direction, from the proximal end to the distal end, in order to be used as disclosed in the method since the distal end of the insertion member would have already been attached to the spacer prior to sliding the device plate along the insertion member. Appropriate correction is required.
Claim 29 at Lines 13-14 recites the limitation “sliding a medical device plate along the shaft of the insertion member from the distal end toward the proximal end to position the medical device plate over the interbody spacer” which seeks to introduce new matter as the specification does not disclose this limitation, nor the words “distal end” and “proximal end”, and does not define anywhere which direction is considered distal and proximal, or show in the drawings that the plate is slid from the distal to the proximal end. Furthermore, Fig. 7 shows the method steps, and states that the spacer is inserted into the spinal column, then the insertion member is connected to the spacer, and then the device plate is slid along the insertion member to position the device plate over the spacer. Thus it appears that the device place would be slid in the opposite direction, from the proximal end to the distal end, in order to be used as disclosed in the method since the distal end of the insertion member would have already been attached to the spacer prior to sliding the device plate along the insertion member. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4-12 & 14-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 at Line 5 recites the limitation “the proximal end of the shaft positioned adjacent to the second coupling mechanism” which renders the claim indefinite as it is unclear if the shaft 106 on which the second coupling mechanism is located is being recited, or if the shaft 108 which is inserted into the tubular shaft on which the second coupling mechanism is located is being recited, since it appears from the drawings that a distal end of the cylindrical portion of the tubular shaft 106 is located adjacent to and extends from the second coupling mechanism, and when the shaft 108 is inserted into the tubular shaft 106, the distal end thereof is located adjacent to the second coupling mechanism. The specification does not disclose the words “proximal” or “distal” and one having ordinary skill in the art would recognize that the well-known and common interpretation of proximal and distal when referring to a hand-held tool, unless stated otherwise, is the proximal end being that which is closest to a user, and the distal end being that which is furthest away from the user. It appears that no proximal end of either shaft is located adjacent to the second coupling mechanism and the specification does not clarify. For purposes of examination, the limitation is being interpreted as “the distal end of the shaft positioned adjacent to the second coupling mechanism”. Appropriate correction is required. 
Claim 11 at Line 6 recites the limitation “the proximal end of the shaft positioned adjacent to the second coupling mechanism,” which renders the claim indefinite as it is unclear if the shaft 106 on which the second coupling mechanism is located is being recited, or if the shaft 108 which is inserted into the tubular shaft on which the second coupling mechanism is located is being recited, since it appears from the drawings that a distal end of the cylindrical portion of the tubular shaft 106 is located adjacent to and extends from the second coupling mechanism, and when the shaft 108 is inserted into the tubular shaft 106, the distal end thereof is located adjacent to the second coupling mechanism. The specification does not disclose the words “proximal” or “distal” and one having ordinary skill in the art would recognize that the well-known and common interpretation of proximal and distal when referring to a hand-held tool, unless stated otherwise, is the proximal end being that which is closest to a user, and the distal end being that which is furthest away from the user. It appears that no proximal end of either shaft is located adjacent to the second coupling mechanism and the specification does not clarify. For purposes of examination, the limitation is being interpreted as “the distal end of the shaft positioned adjacent to the second coupling mechanism”. Appropriate correction is required. 
Claim 20 at Lines 5-6 recites the limitation “the proximal end of the shaft positioned adjacent to the second coupling mechanism,” which renders the claim indefinite as it is unclear if the shaft 106 on which the second coupling mechanism is located is being recited, or if the shaft 108 which is inserted into the tubular shaft on which the second coupling mechanism is located is being recited, since it appears from the drawings that a distal end of the cylindrical portion of the tubular shaft 106 is located adjacent to and extends from the second coupling mechanism, and when the shaft 108 is inserted into the tubular shaft 106, the distal end thereof is located adjacent to the second coupling mechanism. The specification does not disclose the words “proximal” or “distal” and one having ordinary skill in the art would recognize that the well-known and common interpretation of proximal and distal when referring to a hand-held tool, unless stated otherwise, is the proximal end being that which is closest to a user, and the distal end being that which is furthest away from the user. It appears that no proximal end of either shaft is located adjacent to the second coupling mechanism and the specification does not clarify. For purposes of examination, the limitation is being interpreted as “the distal end of the shaft positioned adjacent to the second coupling mechanism”. Appropriate correction is required. 
Claim 27 at Lines 5-6 recites the limitation “the proximal end of the shaft positioned adjacent to the second coupling mechanism,” which renders the claim indefinite as it is unclear if the shaft 106 on which the second coupling mechanism is located is being recited, or if the shaft 108 which is inserted into the tubular shaft on which the second coupling mechanism is located is being recited, since it appears from the drawings that a distal end of the cylindrical portion of the tubular shaft 106 is located adjacent to and extends from the second coupling mechanism, and when the shaft 108 is inserted into the tubular shaft 106, the distal end thereof is located adjacent to the second coupling mechanism. The specification does not disclose the words “proximal” or “distal” and one having ordinary skill in the art would recognize that the well-known and common interpretation of proximal and distal when referring to a hand-held tool, unless stated otherwise, is the proximal end being that which is closest to a user, and the distal end being that which is furthest away from the user. It appears that no proximal end of either shaft is located adjacent to the second coupling mechanism and the specification does not clarify. For purposes of examination, the limitation is being interpreted as “the distal end of the shaft positioned adjacent to the second coupling mechanism”. Appropriate correction is required. 
Claim 28 at Line 1 recites the limitation “wherein the proximal end of the shaft of the insertion member comprises a non-circular-shaped perimeter” which renders the claim indefinite as it is unclear if the shaft 106 on which the second coupling mechanism is located is being recited, or if the shaft 108 which is inserted into the tubular shaft on which the second coupling mechanism is located is being recited, since it appears from the drawings that a distal end of the shaft 106 is non-circular and a proximal end of the tubular shaft 108 is non-circular. However, because Claim 27 previously recites that the proximal end of the shaft is positioned adjacent to the second coupling mechanism, it is unclear which portion of the shaft is being recited in this limitation. For purposes of examination, the limitation is being interpreted as “the distal end of the shaft”. Appropriate correction is required. Appropriate correction is required. 
Claim 29 at Lines 6-7 recites the limitation “the proximal end of the shaft positioned adjacent to the second coupling mechanism,” which renders the claim indefinite as it is unclear if the shaft 106 on which the second coupling mechanism is located is being recited, or if the shaft 108 which is inserted into the tubular shaft on which the second coupling mechanism is located is being recited, since it appears from the drawings that a distal end of the cylindrical portion of the tubular shaft 106 is located adjacent to and extends from the second coupling mechanism, and when the shaft 108 is inserted into the tubular shaft 106, the distal end thereof is located adjacent to the second coupling mechanism. The specification does not disclose the words “proximal” or “distal” and one having ordinary skill in the art would recognize that the well-known and common interpretation of proximal and distal when referring to a hand-held tool, unless stated otherwise, is the proximal end being that which is closest to a user, and the distal end being that which is furthest away from the user. It appears that no proximal end of either shaft is located adjacent to the second coupling mechanism and the specification does not clarify. For purposes of examination, the limitation is being interpreted as “the distal end of the shaft positioned adjacent to the second coupling mechanism”. Appropriate correction is required. 
Claim 30 at Line 1 recites the limitation “wherein the proximal end of the shaft of the insertion member comprises a non-circular-shaped perimeter” which renders the claim indefinite as it is unclear if the shaft 106 on which the second coupling mechanism is located is being recited, or if the shaft 108 which is inserted into the tubular shaft on which the second coupling mechanism is located is being recited, since it appears from the drawings that a distal end of the shaft 106 is non-circular and a proximal end of the tubular shaft 108 is non-circular. However, because Claim 29 previously recites that the proximal end of the shaft is positioned adjacent to the second coupling mechanism, it is unclear which portion of the shaft is being recited in this limitation. For purposes of examination, the limitation is being interpreted as “the distal end of the shaft”. Appropriate correction is required. Appropriate correction is required. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6, 8-9, 11, 14, 16-18, & 20-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petersheim et al. (US PG Pub No. 2013/0060337).
Regarding Claims 1 & 4 as best understood, Petersheim et al. discloses a system (10, 100, 300, 400, 500, Figs. 10 & 14, Paragraphs [0077-0086]) comprising: an interbody spacer (10, Fig. 10, Paragraphs [0078-0079]) having a first coupling mechanism (aperture 36, Fig. 14, Paragraph [0079]); a medical device plate (100, Fig. 10); and an insertion member (400 & 500, Fig. 10, Paragraphs [0085-0086]) having a second coupling mechanism (threaded portion 414, Fig. 10, Paragraph [0082]) and a shaft (shaft portion 402, Fig. 10, Paragraph [0082]) having a proximal end (smooth cylindrical portion adjacent 408, Fig. 10) and a distal end (polygonal portion between 414 and 408, Fig. 10), the distal end of the shaft positioned adjacent to the second coupling mechanism (Fig. 10), wherein the shaft is rigid along substantially its entire length (stainless steel, Paragraph [0082]), wherein: the first coupling mechanism is a female coupling mechanism (threaded aperture 36) and the second coupling mechanism is a male coupling mechanism (threaded portion 414 for connecting to threaded aperture 36, Paragraph [0079]); the interbody spacer is configured to be inserted between adjacent vertebrae of a spinal column (Paragraph [0085]); the insertion member is configured to be directly connected to the interbody spacer by connecting the first coupling mechanism and the second coupling mechanism (via threadably inserting 414 into 36, Paragraph [0085]); the medical device plate is capable of sliding over the shaft of the insertion member from the distal end toward the proximal end (via sliding 100 via the hole 104 along shaft portion 402) and be positioned over the interbody spacer and to align with and be connected to at least one vertebra adjacent to the interbody spacer (Paragraphs [0085-0086]); and after the medical device plate is connected to the at least one vertebra adjacent to the interbody spacer, the insertion member is configured to be detached from the interbody spacer and the medical device plate by disconnecting the first coupling mechanism and the second coupling mechanism (Paragraph [0094]).
Regarding Claim 6, Petersheim et al. discloses wherein the medical device plate is configured to be attached to the at least one vertebra adjacent to the interbody spacer with at least one screw (fasteners 300, Fig. 10, Paragraphs [0077, 0081]).
Regarding Claim 8, Petersheim et al. discloses wherein the insertion member is capable of being pinched to disconnect the insertion member from the interbody spacer (400/500 is fully and structurally capable of being pinched and grasped manually to rotate 400/500 to disconnect it from the threaded aperture 36 of the spacer 10).
Regarding Claim 9, Petersheim et al. discloses wherein the interbody spacer is at least one of a cervical, thoracic, and lumbar spacer (Spacer 10 is for use in vertebral fusion where the spacer is inserted into a disc space, Paragraphs [0012-0013, 0049]. Thus the spacer is fully and structurally capable of being inserted into the cervical, thoracic and lumbar portion of the spine.).
Regarding Claims 11 & 14 as best understood, Petersheim et al. discloses a method (Paragraphs [0085-0086]) comprising: inserting an interbody spacer (10, Fig. 10, Paragraphs [0078-0079]) between adjacent vertebrae of a spinal column, the interbody spacer having a first coupling mechanism (aperture 36, Fig. 14, Paragraph [0079]); 3Serial No: 16/740,936connecting an insertion member (400 & 500, Fig. 10, Paragraphs [0085-0086]) directly to the interbody spacer (via inserting threaded portion 414 into threaded aperture 36, Paragraph [0082]), the insertion member having a second coupling mechanism (threaded portion 414, Fig. 10, Paragraph [0082]) and a shaft (shaft portion 402, Fig. 10, Paragraph [0082]) having a proximal end (smooth cylindrical portion adjacent 408, Fig. 10) and a distal end (polygonal portion between 414 and 408, Fig. 10), the distal end of the shaft positioned adjacent to the second coupling mechanism (Fig. 10), wherein the shaft is rigid along substantially its entire length (stainless steel, Paragraph [0082]), wherein the first coupling mechanism is a female coupling mechanism (threaded aperture 36) and the second coupling mechanism is a male coupling mechanism (threaded portion 414 for connecting to threaded aperture 36, Paragraph [0079]), and wherein the insertion member is directly connected to the interbody spacer by connecting the first coupling mechanism and the second coupling mechanism (Paragraphs [0082, 0085]); sliding a medical device plate along the shaft of the insertion member from the distal end toward the proximal end to position the medical device plate over the interbody spacer (Paragraphs [0085-0086]); aligning the medical device plate with at least one vertebra adjacent to the interbody spacer (Paragraphs [0085-0086]); coupling the medical device plate to the at least one vertebra (via fasteners 300) adjacent to the interbody spacer (Paragraphs [0085-0086]); and detaching the insertion member from the interbody spacer (Paragraph [0094]).
Regarding Claim 16, Petersheim et al. discloses wherein the medical device plate is attached to the at least one vertebra adjacent to the interbody spacer with at least one screw (fasteners 300, Fig. 10, Paragraphs [0077, 0081]).
Regarding Claim 17, Petersheim et al. discloses removing the insertion member from a hole (hole 104, Fig. 10, Paragraphs [0081, 0085]) in the medical device plate; and exposing the hole in the medical device plate (when the insertion member is removed from the hole 104 of the plate 100, the hole 104 is exposed. Paragraph [0094]); and wherein the step of coupling the medical device plate to the at least one vertebra adjacent to the interbody spacer comprises coupling the medical device plate to the at least one vertebra adjacent to the interbody spacer at the exposed hole (The plate 100 is attached at and around the hole 104 along the vertebrae in the same manner as the instant application via fasteners 300 inserted into holes 101, Fig. 10).
Regarding Claim 18, Petersheim et al. discloses wherein the interbody spacer is at least one of a cervical, thoracic, or lumbar spacer (Spacer 10 is for use in vertebral fusion where the spacer is inserted into a disc space, Paragraphs [0012-0013, 0049]. Thus the spacer is fully and structurally capable of being inserted into the cervical, thoracic and lumbar portion of the spine.).
Regarding Claim 20 as best understood, Petersheim et al. discloses a system (10, 100, 300, 400, 500, Figs. 10 & 14, Paragraphs [0077-0086]) comprising: an interosseous spacer (10, Fig. 10, Paragraphs [0078-0079]) having a first coupling mechanism (aperture 36, Fig. 14, Paragraph [0079]); a medical device plate (100, Fig. 10); and an insertion member (400 & 500, Fig. 10, Paragraphs [0085-0086]) having a second coupling mechanism (threaded portion 414, Fig. 10, Paragraph [0082]) and a shaft (shaft portion 402, Fig. 10, Paragraph [0082]) having a proximal end (smooth cylindrical portion adjacent 408, Fig. 10) and a distal end (polygonal portion between 414 and 408, Fig. 10), the distal end of the shaft positioned adjacent to the second coupling mechanism (Fig. 10), wherein the shaft is rigid along substantially its entire length (stainless steel, Paragraph [0082]), wherein: the first coupling mechanism is a female coupling mechanism (threaded aperture 36) and the second coupling mechanism is a male coupling mechanism (threaded portion 414 for connecting to threaded aperture 36, Paragraph [0079]); the interosseous spacer is configured to be inserted between two or more bone elements of a spinal column (Paragraph [0085]);5Serial No: 16/740,936 Filed: 13 January 2020 Docket No. 10024246-000002the insertion member is configured to be directly connected to the interosseous spacer by connecting the first coupling mechanism and the second coupling mechanism (via threadably inserting 414 into 36, Paragraph [0085]); the medical device plate is configured to slide over the shaft of the insertion member from the distal end toward to proximal end (via sliding 100 via the hole 104 along shaft portion 402) and be positioned over the interosseous spacer and align with and be coupled to the two or more bone elements (Paragraph [0085]); and after the medical device plate is coupled to the two or more bone elements, the insertion member is configured to be detached from the interosseous spacer and the medical device plate by disconnecting the first coupling mechanism and the second coupling mechanism (Paragraph [0094]).
Regarding Claim 21, Petersheim et al. discloses wherein the shaft of the insertion member comprises a non-circular-shaped perimeter (polygonal portion of 402, Fig. 10) to receive the medical device plate comprising at least one non-circular-shaped hole (hole 104, Paragraph [0085]).  
Regarding Claim 22, Petersheim et al. discloses wherein the shaft of the insertion member comprises a non-circular-shaped perimeter (polygonal portion of 402, Fig. 10) to receive the medical device plate comprising at least one non-circular-shaped hole (hole 104, Paragraph [0085]).  
Regarding Claim 23, Petersheim et al. discloses wherein the shaft of the insertion member comprises a non-circular-shaped perimeter (polygonal portion of 402, Fig. 10) to receive the medical device plate comprising at least one non-circular-shaped hole (hole 104, Paragraph [0085]).   
Regarding Claim 24, Petersheim et al. discloses wherein the shaft of the insertion member comprises a plurality of sections (smooth cylindrical portion adjacent 408, and polygonal portion between 414 and 408, Fig. 10). 
Regarding Claim 25, Petersheim et al. discloses wherein the shaft of the insertion member comprises a plurality of sections (smooth cylindrical portion adjacent 408, and polygonal portion between 414 and 408, Fig. 10).   
Regarding Claim 26, Petersheim et al. discloses wherein the shaft of the insertion member comprises a plurality of sections (smooth cylindrical portion adjacent 408, and polygonal portion between 414 and 408, Fig. 10).   
Regarding Claim 27 as best understood, Petersheim et al. discloses a system (10, 100, 300, 400, 500, Figs. 10 & 14, Paragraphs [0077-0086]) comprising: an interbody spacer (10, Fig. 10, Paragraphs [0078-0079]) having a first coupling mechanism (aperture 36, Fig. 14, Paragraph [0079]); a medical device plate (100, Fig. 10); and an insertion member (400 & 500, Fig. 10, Paragraphs [0085-0086]) having a second coupling mechanism (threaded portion 414, Fig. 10, Paragraph [0082]) and a shaft (shaft portion 402, Fig. 10, Paragraph [0082]) having a proximal end (smooth cylindrical portion adjacent 408, Fig. 10) and a distal end (polygonal portion between 414 and 408, Fig. 10), the distal end of the shaft positioned adjacent to the second coupling mechanism (Fig. 10), wherein the shaft has a similarly shaped cross section at the proximal end and near the distal end (the distal most end and the proximal most end of the shaft portion 402 have a cylindrical cross section as seen in Fig. 10), wherein: the first coupling mechanism is a female coupling mechanism (threaded aperture 36) and the second coupling mechanism is a male coupling mechanism (threaded portion 414 for connecting to threaded aperture 36, Paragraph [0079]); the interbody spacer is configured to be inserted between adjacent vertebrae of a spinal column (Paragraph [0085]); the insertion member is configured to be directly connected to the interbody spacer by connecting the first coupling mechanism and the second coupling mechanism (via threadably inserting 414 into 36, Paragraph [0085]); the medical device plate is configured to slide over the shaft of the insertion member from the distal end toward the proximal end (via sliding 100 via the hole 104 along shaft portion 402) and be positioned over the interbody spacer and to align with and be connected to at least one vertebra adjacent to the interbody spacer (Paragraph [0085]); and after the medical device plate is connected to the at least one vertebra adjacent to the interbody spacer, the insertion member is configured to be detached from the interbody spacer and the medical device plate by disconnecting the first coupling mechanism and the second coupling mechanism (Paragraph [0094]).  
Regarding Claim 28 as best understood, Petersheim et al. discloses wherein the distal end of the shaft of the insertion member comprises a non-circular-shaped perimeter (polygonal portion of 402, Fig. 10) to receive the medical device plate comprising at least one non-circular-shaped hole (hole 104, Paragraph [0085]).  
Regarding Claim 29 as best understood, Petersheim et al. discloses a method (Paragraphs [0085-0086]) comprising: inserting an interbody spacer (10, Fig. 10, Paragraphs [0078-0079]) between adjacent vertebrae of a spinal column, the interbody spacer having a first coupling mechanism (aperture 36, Fig. 14, Paragraph [0079]); connecting an insertion member (400 & 500, Fig. 10, Paragraphs [0085-0086]) directly to the interbody spacer (via inserting threaded portion 414 into threaded aperture 36, Paragraph [0082]), the insertion member having a second coupling mechanism (threaded portion 414, Fig. 10, Paragraph [0082]) and a shaft (shaft portion 402, Fig. 10, Paragraph [0082]) having a proximal end (smooth cylindrical portion adjacent 408, Fig. 10) and a distal end (polygonal portion between 414 and 408, Fig. 10), the distal end of the shaft positioned adjacent to the second coupling mechanism (Fig. 10), wherein the shaft has a similarly shaped cross section at the proximal end and near the distal end (the distal most end and the proximal most end of the shaft portion 402 have a cylindrical cross section as seen in Fig. 10), wherein the first coupling mechanism is a female coupling mechanism (threaded aperture 36) and the second coupling mechanism is a male coupling mechanism (threaded portion 414 for connecting to threaded aperture 36, Paragraph [0079]), and wherein the insertion member is directly connected to the interbody spacer by connecting the first coupling mechanism and the second coupling mechanism (Paragraphs [0082, 0085]); sliding a medical device plate along the shaft of the insertion member from the distal end toward the proximal end to position the medical device plate over the interbody spacer Paragraphs [0085-0086]); aligning the medical device plate with at least one vertebra adjacent to the interbody spacer (Paragraphs [0085-0086]); coupling the medical device plate to the at least one vertebra (via fasteners 300) adjacent to the interbody spacer (through holes 101, Paragraphs [0085-0086]); and detaching the insertion member from the interbody spacer (Paragraph [0094]).  
Regarding Claim 30 as best understood, Petersheim et al. discloses wherein the distal end of the shaft of the insertion member comprises a non-circular-shaped perimeter (polygonal portion of 402, Fig. 10) to receive the medical device plate comprising at least one non-circular-shaped hole (hole 104, Paragraph [0085]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 5, 12, & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petersheim et al. (US PG Pub No. 2013/0060337).
Regarding Claims 2 & 12, Petersheim et al. discloses the claimed invention as stated above in claims 1 & 11, except wherein the insertion member comprises a hexagonal-shaped perimeter to receive the medical device plate comprising at least one hexagonal-shaped hole. Petersheim et al. does disclose in Paragraph [0085] that “The bone plate 100 can be inserted over the guide 400 via the central hole 104, where it can travel over the flexible portion 408 and subsequently, over the rigid portion 402 of the guide 400. In some embodiments, the central hole 104 can be non-circular (e.g., square or rectangular) and/or with edges, thereby advantageously minimizing rotation of the plate 100 as it travels along the guide 400”. Furthermore in Paragraph [0086], Petersheim et al. states “In some embodiments, the keying tool 500 can have a shape that corresponds to the shape of the central hole 104 and/or the shape of the recess 32 in the spacer body 10. By having a corresponding shape, this advantageously prevents rotation of the plate 100 relative to the spacer body 10. In some embodiments, the keying tool 500 can have a non-circular shape and/or shape with edges that corresponds with the shape of the central hole 104.” Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to change the shape of the bone plate central hole and the corresponding perimeter shape of 500 so that each are hexagonal as an obvious and functionally equivalent shape which would prevent rotation of the plate relative to the spacer during engagement therebetween and insertion into a patient.
Regarding Claims 5 & 15, Petersheim et al. discloses the claimed invention as stated above in claims 1 & 11, except wherein the first coupling mechanism is a male coupling mechanism. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to substitute the threaded aperture of the spacer of Petersheim et al. with a male coupling mechanism and substitute the threaded shaft portion of the insertion member with a corresponding threaded female coupling mechanism for engaging the male coupling mechanism of the spacer since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Claim(s) 7, 10 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petersheim et al. (US PG Pub No. 2013/0060337) in view of Keegan et al. (US PG Pub No. 2012/0136392).
Regarding Claim 7, Petersheim et al. discloses the claimed invention as stated above in claim 1, except wherein a material of the interbody spacer comprises at least one of a plastic, ceramic, metal, autograft, or allograft. Petersheim et al. does not disclose what material the spacer is made from. 
Keegan et al. discloses a system and method for stabilizing vertebra in a spine (Abstract, Fig. 14), wherein the system comprises a spacer (18, Figs. 10-11) for insertion into a disc space, a bone plate (220, Fig. 12) configured to be attached to the spacer and to adjacent vertebrae via fasteners (62, Fig. 14), and an insertion device (222) for inserting the space and bone plate into a disc space (Figs. 13A-13B), wherein “the spacer 18 may be formed from a range of biocompatible materials, such as metals, including stainless steel and titanium, polymers, such as polyether ether ketone (PEEK), composite materials, allograft bone, or the like.” (Paragraph [0033]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the spacer of the system of Petersheim et al. to comprise stainless steel, titanium, PEEK, or allograft bone as taught by Keegan et al. in order to provide a spacer made from a well-known and commonly used implant material that is known to be durable and extremely biocompatible. 
Regarding Claims 10 & 19, Petersheim et al. discloses the claimed invention as stated above in claims 1 & 11, except wherein the medical device plate is in contact with a plurality of interbody spacers simultaneously to attach the medical device plate to a plurality of vertebrae adjacent to the plurality of interbody spacers. Petersheim et al. does disclose in Paragraph [0048] that “When a single device or article is described herein, it will be readily apparent that more than one device or article may be used in place of a single device or article. Similarly, where more than one device or article is described herein, it will be readily apparent that a single device or article may be used in place of the more than one device or article.”
Keegan et al. discloses in Paragraph [0050] that “The system 10 may alternatively utilize a single two-level plate as would be apparent to one having ordinary skill in the art.” One having ordinary skill in the art would recognize that a two-level plate is one plate attached with two spacers placed at two adjacent levels of a vertebral column.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system and method of Petersheim et al. to include two spacers, where the plate is in contact with the two spacers simultaneously to attach the plate with a plurality of vertebrae as taught by Keegan et al. in order to allow multiple adjacent disc spaces of the vertebral column that need to be treated to be stabilized by a single system during the same procedure. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WEISS/Primary Examiner, Art Unit 3775